Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “one or more wires or fibers connected to each of the imaging device and the lighting device extend within the tube from the distal end to the proximal end of the tube” (claim 21) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 19 is objected to because of the following informalities:  in claim 19, line 14, the word “longitundinal” is misspelled.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 27 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 27, term “the wall” is indefinite since it could be referring to “the wall of the tube” (claim 27) or “the wall defining the port” (claim 19).  To make this clear, this term should be amended to “the wall of the tube”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 19-21 and 27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Prestezog et al. (US 2008/0262308, hereinafter “Prestezog”).
As to claim 19, Prestezog discloses a medical device, comprising: 
a tube (12,14, Fig.1) having a distal end, a proximal end (not numbered but shown in the annotated figure below), and a port located proximal of the distal end (ports 74, Fig.1); 

    PNG
    media_image1.png
    290
    416
    media_image1.png
    Greyscale

a first lumen (working channel extending between distal opening 16, Figs.1,7 and proximal opening at fitting 24, Fig.1, [0033]) having a proximal opening at a proximal end (opening at fitting 24) and only one distal opening at a distal end (distal opening 16), wherein the only one distal opening is located on a distalmost face of the distal end of the tube (as shown in Figs.1,7), and the first lumen is in communication with the distal end of the tube and fluidly connects the distal end of the tube with a fluid supply assembly through the only one distal opening (working channel fluidly connects irrigation fluid source 44 to the distal opening 16, [0036]); 
a second lumen (lumen 56, Fig.2, 4A) in communication with the port and fluidly connecting a vacuum source with the port (lumen 56 fluidly connects ports 74 with a vacuum source at port 40, Figs.1,2, [0036]); and 
an imaging unit (illuminating optical fiber bundle 18, imaging optical fiber bundle 20) disposed on the distalmost face of the distal end of the tube (as shown in Figs.1,7) and extending within the tube from the distal end to the proximal end of the tube (extend to proximal hub 22, [0033]), wherein the imaging unit is positioned between the first lumen and the second lumen in a cross-sectional plane of the tube perpendicular to a longitudinal axis of the tube from the port to the proximal end of the tube (Fig.4A show a cross-sectional plane of the tube perpendicular to a longitudinal axis of the tube from the port to the proximal end of the tube, the imaging unit is positioned between the first (16) and second (56) lumens, see annotated figure below), 

    PNG
    media_image2.png
    160
    363
    media_image2.png
    Greyscale

wherein the port is tapered (port 74 can be positioned on tapered surface 72, [0038]) such that a proximal-most portion of a wall defining the port is a radially outermost surface of the wall and a distalmost portion of the wall is a radially innermost portion of the wall (the annotated figure below shows the port in the tapered surface as it would be seen from the side (rotated 90 degrees), as can be seen from this figure, the proximal-most portion of the wall defining the port (at A) is the radially outermost surface of the wall [defining the port] and the distalmost portion of the wall [defining the port] (at B) is a radially innermost portion of the wall [defining the port]).
 		 
    PNG
    media_image3.png
    194
    243
    media_image3.png
    Greyscale

As to claim 20, the port is at least partially distal-facing (as shown in the annotated figure above, the port is at least partially distal-facing because it is positioned on tapered surface).
As to claim 21, the imaging unit comprises: an imaging device disposed on the distalmost face of the distal end of the tube; and a lighting device disposed on the distalmost face of the distal end of the tube (as shown in Fig.7, the illuminating optical fiber bundle 18, and imaging optical fiber bundle 20 extend to the distalmost face of the distal end of the tube 12), wherein one or more wires or fibers connected to each of the imaging device and the lighting device extend within the tube from the distal end to the proximal end of the tube (optical fibers forming each of the illuminating optical fiber bundle 18 and imaging optical fiber bundle 20, Fig.1, would extend to the proximal end).
As to claim 27, the imaging unit extends from the distal end to the proximal end of the tube within a wall of the tube (as mentioned above with respect to claim 21), and the wall separates the first lumen and the second lumen within the tube from the port to the proximal end of the tube (as shown in Fig.4A, the wall forming 12 accommodates the imaging unit (shown as the two smaller lumens in 12) and separates the first lumen 16 (shown as the larger lumen in 12) and the second lumen 56).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-2, 4, 7-12, 14-15, 22, and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prestezog et al. (US 2008/0262308, hereinafter “Prestezog”) in view of Irby, III (US 2014/0275762, hereinafter “Irby”).
As to claim 1, Prestezog discloses a medical device, comprising:
a tube (12,14, Fig.1) having a distal end, a proximal end (not numbered but shown in the annotated figure below), and a port located proximal of the distal end (ports 74, Fig.1), and a length of the tube extending between the proximal end and the distal end (the length of tube 12,14 extending between the proximal end and distal end), wherein a first portion of the tube is proximal of the port (length of tube 12,14 that is proximal to ports 74, Figs.1,2) and has a first cross-sectional area (area defined within 30 as shown in Fig.4A) and a second portion of the tube is distal of the port (tube 12 that is distal of ports 74, Figs.1,3) and has a second cross-sectional area smaller than the first cross-sectional area (only cross-section of 12 in Fig.4A, minus the cross-section of 30); 
a first lumen extending from the proximal end to the distal end of the tube (working channel extending between distal opening 16, Figs.1,7 and proximal opening at fitting 24, Fig.1, [0033]) and having a distal opening (16) on a distalmost face of the distal end of the tube (Fig.1); 


    PNG
    media_image1.png
    290
    416
    media_image1.png
    Greyscale

a second lumen (56, Fig.4A) in communication with the port (communicates with ports 74, [0038]) and fluidly connecting the proximal end of the tube with the port (via lumen 56, [0036]); and 
wherein the first cross-sectional area includes a cross-section of only one additional lumen than the second cross-sectional area (includes only one additional lumen 56, Fig.4A), and 
wherein a position of the first lumen is fixed relative to a position of the second lumen (in a lateral direction (perpendicular to the longitudinal axis) as shown in the cross-section of Fig. 4A, the position of lumen 16 (the larger lumen in tube 12) is fixed with respect to the position of lumen 56; when tube 14 is not moving longitudinally with respect to tube 12, such as when it reaches its desired relative position (i.e. Fig.11C), the position of lumen 16 will be fixed longitudinally with respect to the position of the lumen 56). 
Prestezog discloses use of the device as a cystourethroscope for diagnostic and therapeutic procedures ([0006]) and use of the working channel (16) (first lumen) for an irrigation fluid ([0036]) but fails to disclose a laser fiber disposed within the first lumen, the laser fiber configured to extend distally from the distalmost face of the distal end of the tube through the distal opening.  However, Irby teaches, in the same field of endeavor, to provide a laser fiber through the same working channel (first lumen) that provides irrigation fluid ([0034]), such laser fiber being configured to extend distally past the distal-most face through the distal opening ([0022]: laser inserted to be within image and in close proximity of the target, e.g. stone).  The provision of a laser fiber enables the tube to perform a therapeutic procedure under visualization, such as to fragment a kidney stone ([0022]).  Since the Prestezog device is designed for therapeutic and diagnostic procedures, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a distally extending laser fiber through the working channel (16) of Prestezog, as taught by Irby, to provide the Prestezog device with the additional capability of performing a therapeutic procedure as needed, such as fragmenting a kidney stone.
 As to claim 2, the port is distal to the proximal end by a distance of approximately half to approximately three-quarters the length of the tube (tube 14, and thus ports 74, can be fixed longitudinally at multiple locations along tube 12, see Figs.11A-11C, thus configuring the ports to be distal to the proximal end by a distance of approximately half (Fig.11A) to approximately three-quarters the length of the tube (positioned somewhere between that shown in Fig.11B and Fig.11C).
As to claim 4, Prestezog further discloses a fluid supply assembly (irrigation fluid source 44, Fig.1) connected to the first lumen (via port 24).
	As to claim 7, Prestezog further discloses a vacuum source connected to the second lumen (vacuum source, [0036]).
As to claim 8, wherein the port is angled relative to a longitudinal axis of the second lumen (ports 74 can be on tapered surface 72, Fig.2).
As to claim 9, Prestezog further discloses an illumination device extending through the tube (illumination optical fiber bundle 18, Fig.1, [0033]).
As to claim 10, Prestezog further discloses an imaging device extending through the tube (imaging optical fiber bundle 20, Fig.1, [0033]).
As to claim 11, the first cross-sectional area (encompassed by diameter of 30, Fig.4A) is approximately 3 mm to approximately 5 mm (sheath body 30 can be up to 0.5 cm wide, [0021]).
As to claim 12, the second cross-sectional area (area of tube 12 only, Fig.4A) is approximately 2 mm to approximately 5 mm (about 2-7 mm, [0011], or less than 5 mm, [0033]).
As to claim 14, the port is located approximately 5 cm to approximately 15 cm from the distal end (given that tube 12 can be up to 50 cm long, [0033], and the port 74 (at distal end of tube 14, Fig.1), can be fixed anywhere between approximately halfway (25 cm, Fig.11A) to approximately fully encompassing (0 cm, Fig.11C) the tube 12, it is capable of being located between 5 and 15 cm from the distal end).
As to claim 15, the second lumen terminates at the second port (Figs.2,3).
As to claim 22, Prestezog discloses a medical device, comprising: 
a tube (12,14, Fig.1) having a distal end and a proximal end (note annotated figure provided above with respect to claim 1), the tube including: 
a first lumen extending from the proximal end of the tube to the distal end of the tube (working channel extending between distal opening 16, Figs.1,7 and proximal opening at fitting 24, Fig.1, [0033]), wherein the first lumen includes a fluid port (fitting 24) for supplying a fluid from the first lumen during an operation of the medical device ([0035]); and 
a second lumen independent of the first lumen (56, Figs.2,4A), wherein the second lumen extends from the proximal end of the tube and terminates at a suction port proximal to the distal end of the tube (extends from proximal end to ports 74, Fig.2), wherein the suction port is positioned approximately 5 cm to approximately 15 cm from the distal end (given that tube 12 can be up to 50 cm long, [0033], and the port 74 (at distal end of tube 14, Fig.1), can be fixed anywhere between approximately halfway (25 cm, Fig.11A) to approximately fully encompassing (0 cm, Fig.11C) the tube 12, it is capable of being located between 5 and 15 cm from the distal end), and wherein the suction port creates a suction during the operation of the medical device (vacuum source is connected to 56/74, [0036]), 
wherein a position of the first lumen is fixed relative to a position of the second lumen (in a lateral direction (perpendicular to the longitudinal axis) as shown in the cross-section of Fig. 4A, the position of lumen 16 (the larger lumen in tube 12) is fixed with respect to the position of lumen 56; when tube 14 is not moving longitudinally with respect to tube 12, such as when it reaches its desired relative position (i.e. Fig.11C), the position of lumen 16 will be fixed longitudinally with respect to the position of the lumen 56). 
Prestezog discloses use of the device as a cystourethroscope for diagnostic and therapeutic procedures ([0006]) and use of the working channel (16) (first lumen) for an irrigation fluid ([0036]) but fails to disclose a laser fiber disposed within the first lumen, the laser fiber configured to extend distally from the distalmost face of the distal end of the tube through the distal opening.  However, Irby teaches, in the same field of endeavor, to provide a laser fiber through the same working channel (first lumen) that provides irrigation fluid ([0034]), such laser fiber being configured to extend distally past the distal-most face through the distal opening ([0022]: laser inserted to be within image and in close proximity of the target, e.g. stone).  The provision of a laser fiber enables the tube to perform a therapeutic procedure under visualization, such as to fragment a kidney stone ([0022]).  Since the Prestezog device is designed for therapeutic and diagnostic procedures, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a distally extending laser fiber through the working channel (16) of Prestezog, as taught by Irby, to provide the Prestezog device with the additional capability of performing a therapeutic procedure as needed, such as fragmenting a kidney stone.
	As to claim 26, the distal-most face of the distal end of the tube is a planar distal-most face (Figs.1,3,7).

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prestezog et al. (US 2008/0262308, hereinafter “Prestezog”) in view of Irby, III (US 2014/0275762, hereinafter “Irby”), as set forth above with respect to claim 1, and further in view of Drapeau et al. (US 2017/0007277, hereinafter “Drapeau”).
Prestezog discloses what appears to be a generally rectangular or oblong port (74, Figs.2,3) on the tapered section for suctioning and thus fails to disclose that the port is substantially crescent-shaped.  Drapeau teaches, in a medical instrument designed for removal of tissue and suction of the surgical site (e.g. [0008]), that the suction opening (14, Fig.1) “may be shaped as a regular or irregular polygon including arcuate, round, square, oblong, kidney shaped, crescent, or beveled shaped”.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the port of Prestezog of any shape know to be suitable for the intended purpose of suctioning from a surgical site, including a crescent shape as taught by Drapeau, as an equivalent alternative shape to the rectangular/oblong shape of Prestezog.

Claim(s) 6 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prestezog et al. (US 2008/0262308, hereinafter “Prestezog”) in view of Irby, III (US 2014/0275762, hereinafter “Irby”), as set forth above with respect to claims 4 and 22, and furhter in view of Beuchat et al (U.S. Pat. 5,224,942, hereinafter “Beuchat”).
Prestezog discloses simultaneous inflow and outflow of irrigating fluid to allow for flushing and removal of blood, debris and other substances ([0008]) and, in view of Irby, would include a laser fiber in the first lumen, which, upon using it in a therapeutic procedure, will cause debris.  Although there is nothing in the functioning of the Prestezog/Irby system that would prevent simultaneous operation of the laser fiber (via a control) and the flushing function, the combination of Prestezog and Irby fails to explicitly disclose this.  However, Beuchat teaches, in a similar field of endeavor, that it is known to provide an irrigating fluid and an aspirating suction into the area around the distal end of the laser light fiber at the same time as the laser light fiber is being operated (col.6, lines 48-68) to continuously and simultaneously remove debris that could hinder further laser operation (col.2, lines 10-25).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the simultaneous injection and removal of irrigation fluid as the laser fiber is being operated to enable instantaneous removal of debris during the lasing procedure to prevent the debris from disrupting the procedure or obscuring visualization of the procedure.


Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new grounds of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See references cited on the attached PTO-892.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P LEUBECKER whose telephone number is (571)272-4769. The examiner can normally be reached Generally, M-F, 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan T Nguyen can be reached on 571-272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN P LEUBECKER/Primary Examiner, Art Unit 3795